 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIUE MERRIMAN,                                 No. 2:19-CV-1133-TLN-DMC-P
12                         Plaintiff,
13            v.                                         ORDER
14    REBECCA LOVE, et al.,
15                         Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has filed a notice of voluntary dismissal. Because no answer or

19   motion for summary judgment has been filed, leave of court is not required and the action is

20   dismissed on plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is

21   directed to close this file.

22                   IT IS SO ORDERED.

23

24   Dated: July 23, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
